Citation Nr: 0417450	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
chronic fibromyositis, lumbar and gluteal muscles, currently 
rated as 10 percent disabling. 

2.  Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
November 1954 to October 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO in April 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In May 2000, the veteran submitted a claim for entitlement to 
service connection for diabetes.  This issue is referred to 
the RO for appropriate action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
Evidence of record shows that VA treatment records dated from 
July 2003 to May 2004 as well as VA examination reports dated 
in October and November 2002 were all associated with the 
veteran's claims folder after the issuance of the statement 
of the case in July 2001.  A waiver of RO consideration of 
this evidence is not of record.  Consequently, it must be 
referred to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304 (2003).

Evidence of record also shows that the veteran last had a VA 
examination in November 2002.  The Board notes that the 
rating criteria for lumbar disabilities have been twice 
amended since the last examination.  See 67 Fed. Reg. 54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
In addition, in the October and November 2002 VA examination 
reports both of the examiners specifically noted that they 
were unable to distinguish the symptomatology related to the 
veteran's service-connected back disability and the 
symptomatology related to his other nonservice-connected 
lumbar spine disorders of herniated disc and discogenic 
disease.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so). 

Therefore, the Board finds that a current examination is 
necessary to determine the appropriate evaluation for the 
veteran's service-connected lumbar disability.  The appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

Additional due process development is required with regard to 
the veteran's claim for entitlement to special monthly 
pension.  In a July 2001 rating decision, the RO denied 
entitlement to special monthly pension.  In August 2001, the 
veteran submitted a timely notice of disagreement concerning 
the denial of entitlement to special monthly pension.  The 
veteran has not been issued a statement of the case (SOC) as 
to this claim.  See 38 C.F.R. § 19.26 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in such circumstances, that the Board is to remand the claim 
to the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to his claim for entitlement to special 
monthly pension.  The RO should also 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on this issue, in 
order to perfect his appeal.

2.  The RO should schedule the veteran 
for VA neurological and orthopedic 
examinations to show the nature and 
extent of his current service-connected 
lumbar disability.  Any necessary related 
studies, including X-ray studies, 
neurological testing, and range of motion 
testing in degrees, should be performed.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar disability.  The 
claims folder should be reviewed by the 
examiner.  

3.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of 
chronic fibromyositis, lumbar and gluteal 
muscles to include consideration of the 
old and amended versions of the Schedule 
for rating disabilities of the spine 
under 38 C.F.R. § 4.71a, effective from 
September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  

4.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since July 2001.  This should include 
consideration of the VA outpatient 
treatment records dated from July 2003 to 
May 2004 as well as VA examination 
reports dated in October and November 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




